MEMORANDUM **
Rodney Forbes Mitchell appeals pro se the district court’s order denying his motion to retax costs in his 42 U.S.C. § 1983 action against the City of San Diego Police Department and individual officers. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, Miles v. State of California, 320 F.3d 986, 988 (9th Cir.2003), and we affirm.
“[Tjhere is a strong presumption in favor of awarding costs to the prevailing party.” Id. The specific costs awarded by the district court were proper. See 28 U.S.C. §§ 1920(3) and (4); Fed.R.Civ.P. 54(d); S.D. Cal. Local R. 54.1(b)(1). Because Mitchell put his medical condition at issue, the district court properly taxed certain costs incurred by defendants for medical records that were “necessarily obtained for use in the case.” 28 U.S.C. § 1920(4). The district court did not abuse its discretion. See Miles, 320 F.3d at 988-89.
Mitchell’s remaining contentions are also without merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.